Title: To George Washington from the Board of War, 10 November 1779
From: Board of War
To: Washington, George


        
          Sir
          War Office [Philadelphia] Novr 10. 1779
        
        In Consequence of the Requisitions made by General Knox of Military Stores we had ordered all those under our Direction to be put in Motion towards Philadelphia where many have arrived & more are accumulated than can be guarded or conveniently kept from Injury. We have obtained Loans of Powder & Shells from Virginia & Maryland some whereof have arrived but the most considerable Part we believe may be stopped. As the late unexpected Dissappointment at Savannah will put it in the Enemy’s Power & encrease their Inclination to operate in that Quarter we have it in Contemplation to stop all Stores intended to be brought from the Southern States that they may be used if necessary where we fear they will be most wanted. Beside we are averse to borrowing when not of absolute Necessity nor will it be expedient to exhaust the State Stocks & thereby expose them to Misfortune in Case of Invasion. We have five Furnaces at Work in this State casting of Shells & we have limited them to the first Day of December in which Time our Commissary informs us no very great Quantities can be cast—But in Case of future Need these Shells will be at Hand & if your Excellency thinks it best to have a reasonable Stock we will even extend the Period with respect to all or some of the Furnaces. We shall be happy to have your Excellency’s Opinion upon this Head. It will be difficult to get these Articles perhaps when we want them & as the Furnaces have been thrown out of other Bussiness to serve the public they may not easily in Case of being now prohibited from farther proceeding be prevailed on to engage in the Matter again. We wish to save Money as much as possible but do not incline to any impolitic Parsimony. We have the Honour to be with the greatest Esteem & Respect your very obedt Servants
        
          Richard PetersBy Order
        
        
        
          P.S. Robberies are repeatedly committed on our Stores in every Department. Would it be possible to have some small corps divided between Trenton, Philadelphia & the Head of Elk? The invalid Regiment is insufficient nor can we get Militia tho we have used every Endeavour. We have 1,000 Prisoners in the Gaol here & cannot get a Guard to escort Detachments of them to different Places whither we want to send them. We mention this now as we presume your Excellency to be turning your Thoughts to the Arrangemts necessary for quartering the Army this Winter.
        
      